Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-22 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding the previous rejection under 35 U.S.C. §103, it is determined that while the individual elements of the claims are disclosed, taught and/or suggested by the cited prior art references individually, it would not have been obvious to one of ordinary skill in the art to combine the cited prior art references in such way so as to render independent claims 1, 10 and 17 obvious without relying on hindsight reasoning. For example, it would take substantial modification of the Hoffman reference to teach all of the limitations with the claimed data flows and such a modification would not be reasonable without relying on the disclosure of the instant application. 

Hoffman et al. (U.S. Pub. No. 2007/0233526) discloses a system which provides a secondary benefit for a health product at a point of sale which reduces the out of pocket cost to a patient. This is achieved by a point of sale system communicating with an administrator and payor system to determine if a healthcare good/service is a 

Kent et al. (U.S. Pub. No. 2015/0379552) discloses a coupon system which allows a user mobile device to scan a product barcode, a coupon server to determine a coupon for the product based on the barcode and transmit the coupon to the mobile device such that a point of sale scanner may scan to the coupon to complete the transaction. The coupons are customized to the user and the products may be healthcare products.

Freiwat et al. (U.S. Pub. No. 2013/0332199) discloses a system which allows a user to pay for healthcare related products/services by minimizing the actions typically performed by a provider such that the user may obtain prices and discounts information for products/services, pay for the services using a desired account (i.e. HAS) and submit a claim for the product/service.

Smeeding et al. (WO 2010/132348) discloses a system for providing drug discounts to mobile devices by a cellular device transmitting a prescription token to a discount server which determines eligibility information and generates a coupon for the prescription which is sent to the cellular device and presented to a pharmacy which determines a benefit to be applied to the prescription.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DEVIN C HEIN/Examiner, Art Unit 3686